The trial court properly allowed the complainant to describe the perpetrator’s appearance at the time of the crime. The complainant’s recollection of the perpetrator’s appearance during the gunpoint robbery was relevant to the issue of identification and did not constitute improper bolstering of his identification of the defendant in court (see, People v Sanders, 108 AD2d 316, affd 66 NY2d 906; People v Riviello, 111 AD2d 878, 879).
Furthermore, although the prosecutor should not have inquired as to the description which the robbery victim gave to the police, this single isolated question did not deprive the defendant of a fair trial, and a new trial is not warranted (see, People v Osuna, 65 NY2d 822; People v Crimmins, 36 NY2d 230). Weinstein, J. P., Rubin, Spatt and Sullivan, JJ., concur.